The defendant pleaded the general issue. Plots were made and returned»Bums ok Exceptions.1. The plaintiff, at the trial, gave in evidence to the jury, a grant dated the 16th of February 1698, to James Todd, for the land called Todd’s Range, of which the land in the declaration mentioned is parcel. He also proved,the location of the same tract, in the manner laid down on the plots thereof returned in this cause. He further produced, and shewed in evidence, a deed from the said James Todd, the patentee, to Charles Carroll, Esquire, for the said tract of land. He further proved in evidence, that the present Charles Carroll, Esquire, son and heir at law of the bargainee, being seised of the said tract of land, and actually possessed thereof, did on the 21st of May 1747, by deed of bargain and sale, duly acknowledged and recorded, bargain, sell and convey, for the consideration in the said deed mentioned, to the plaintiff, Thomas Harrison, and his heirs, part of the said tract of land called Todd’s Range, by the description in the said deed» He also proved in evidence, the location *542of the said parcel of land in the said deed mentioned, agreeably to the plots thereof in this cause, beginning at £jie Jesters AA and running thence the black lines on the said plots, to the letter M. and from thence with the water to the letters AA aforesaid. He also offered in evidence the following acts , of assembly, to wit: An act, entitled, “ An act,” &c. passed at November session 1766, ch. 22; an act, entitled, “ An act,” &c. passed at May session 1768,. ch. 22; an act, entitled, “ An act,” &c. passed at September session 1770, ch. 7; and also proved in evidence the location made by the commissioners in virtue of the said act, and that the lots were by the said commissioners laid out in the same manner the plaintiff hath located the same on the plots in this cause, beginning at the letter A, &c. He also gave in evidence, that the plaintiff,' at the time of placing and laying the dirt hereafter mentioned, and continually from the time of the deed aforesaid, in the year 1747, was seised in fee of the land in the same deed mentioned. He also proved in evidence, a bond dated the 6th of January 1767, given by himself and sureties; in pursuance of the directions of the act of assembly aforesaid.It was proved also in this cause, that the N. W. branch of Patapsco river, in the declaration mentioned, always, unless when the tide was lower than common, and usual low water, overflowed the place described on the plots to begin at the point or prick near the letter W. on the W. side thereof, which said place is circumscribed on the N. by the red plain line running E, from, &c. and that the said land always was, since the memory' of the witnesses, unless at such times as aforesaid, covered with water; and also that the water always flowed at a common low tide above the said red line first mentioned, into Water-street, described on the said plots; and also that the water always overflowed at common low tide the place where it is alleged the defendant has placed the dirt, &c. mentioned in the declaration. Likevviso, that the water of the said branch does now, at a common low tide, flow over the place ciroumscrihed as above, beginning at a point near the letter W. except the said dirt &c. alleged to be placed by the defendant, and does also at. such tide surround the place where it is alleged the dirt, &c. was placed by the .defendant as mentioned in the declaration. The plaintiff also proved in evidence, that at common high tide, loaded scows, drawing 15 inches of water and upwards, might well pass on the water of the said N. W. branch of Patapsco river to the land aforesaid of the plaintiff, opposite to and to the northward of the place described by the said letter W. on the plots; and that the defendant put and placed the stone, earth *543and sand, mentioned in the declaration, and of the length and breadth described in the same declaration, from the same letter \Y. to the letter X. marked on the plots, whereby that space was made dry land, and the plaintiff is hindered from sailing, or in any manner navigating scows or vessels of any kind, to his lands aforesaid, as he might have done before the laying and placing the earth, stone and sand aforesaid, in manner aforesaid.Chase, for the defendant,objected, that the proof is variant from the facts specified in the declaration; the proof being, that earth, sand, <kc. was placed by the defendant in the water, but that the water flowed beyond the place where, &c. And he prayed the opinion of the court, and their direction to the jury, that the evidence aforesaid offered was materially variant from the matters alleged in the declaration in this cause, and did not support the same.The plaintiff declares that the defendant put a large quantity of stones and earth in the navigable river conliguous to the southern part of said land and marsh, and of the lots, so that a great part of the said navigable river, contiguous to said land and marsh, and to the lots, is become dry land. The intent of the declaration was to give notice of the charge, that the party may defend himself, and if he is at liberty to vary from it, it would be rather a trap than otherwise. The declaration is, that the defendant lias thrown up earth, &c. contiguous; he must therefore prove it so, otherwise he may as well prove it in any other part of the river; and so set up to be superintendant general of it. The plaintiff has not declared, according to the truth of his case, which is essential for him to do. — Gilb. L, E. 240, 241, cites Styles, 355. Must prove the way. — Vin. Evid. 63, pi. 3. 1 Sail:. 385, pi, 37. 2 Salk. 661. A person cannot contradict his declaration, but if it stands general, he may sometimes be admitted to explain it. — e. g. Suppose the plaintiff here bad declared generally that the defendant threw stones in the river, but did not say in what place particularly, it standing generally, might be reduced to a certainty by-evidence, and if proved contiguous to the plaintiff’s land, it is still correspondent with the declaration, (being in the river,) though more particular, bat it would have been bad on demurrer. The matter in issue is, whether he put stones, &c. contiguous to the plaintiff’s land, and therefore that only must be proved. A verdict may help what is alleged, but can never- add any new fact not mentiefled. in the declaration — Salk, 364. Cannot give fis *544evidence what is not stated in the declaration — 1 May. 110- 2/SteJ/í. 662. Gilb. L. E. 289. 1 May. 605. Cannot bring case for an immediate wrong — 1 Sir. 635, 636« 2 Bay. 1399, 1402. Salk. 335. 11 Mod. 180, 3 El. Com. 123. 2 Wils. SIS. b. 2 Burr. 1114,1159.The Court were of opinion, that the evidence was good and sufficient. The defendant excepted.2. The defendant, to prove his plea, offered in evidence an act of assembly of this province, entitled, “A Supplementary and additional act to the act,” &c. passed at August session 1745, ch. 9. And prayed the opinion of the court, and their direction to the jury, that in virtue of the said act, the defendant had a right to make and finish the wharf t>.-gun by the defendant, and distinguished on the plot by the flourish, &c. from the letter W.Whereupon the plaintiff produced, and offered in evidence, an act, entitled, “An act for erecting a town,” &o. passed at July session 1729, ch. 12; another act, entitled, “An act.” &c. passed at July session 1732, ch. 14; another act, &c. passed at May session 1747, ch. 21; another act, &c. passed at May session 1750, ch. 11; another act, &c. passed at October session 1753, ch. 20; and another act, &c. passed at October session 1753. ch. 27; and contended that the defendant had not any such right by virtue of the act of 1745.Chase, for the defendant,contended, that an action would not lie for a public nuisance. He said that nuisances were distinguishable into two kinds — public and private; that a public nuisance is that act which is done to the injury or detriment of the community in general . — 3 Bac. Ab. 57, 686. It may be punished by indictment, or abated — 1 Haw.pl. 212, 201, 199. Navigable rivers are deemed highways. That an action cannot be maintained by a private person for a public nuisance, lie cited — 2 Wils. 58. b. 4 Co. 73. a. 9 Co. 113. a. 3 Blk. 220; unless a particular or special damage ensues to some individual more than to the rest.In this case the defendant is justified in what he has done, by the act of assembly of 1745, ch. 9.The court cannot give a construction to the act of assembly repugnant to the plain and express words of tho act, because that would be assuming a legislative power —Foster. 20, 21 — otherwise where the meaning is doubtful — 10 Mod. 344. 4 Bac. Ab. 652. 1 Blk. 91. All statutes. in which the public are concerned, shall be so expounded as that the end may be attained. This law was made to promote the public, convenience in opposition to private benefit. Suppose the act meant to give *545tills benefit to those who held the lots or land adjoining; yet in this case the plaintiff does not, as the- water flows between him and this improvement of the defendant. if the legislature intended to give the preference to the owners of land adjoining, they would have given them a fixed time to make their election. He instances cases of water mills and iron works, under writs of ad quod damnum. Baltimore-Town was laid out by this law, ergo, all who purchased did it under notice of these terms. All the acts relative to Baltimore-Town, passed before and since this law, have a saving of rights; but this act lias not.The counsel for the defendant are in this dilemma — The act of 1745, ch. 9, must have a reasonable construction according to the general intendment of it, or it must have its full operative force. If a reasonable construction is given, all persons will be restricted, except those having lamí adjoining the water; if not, all persons are allowed to snake improvements. Improvements made before, by tbe owners of land adjacent* were deemed not altogether lawful. This law is therefore to have reference to such cases. If not restricted at all, a person might run a wharf quite across tbe basin, and obstruct the navigation.The act of 1753, ch. 27, declares it unlawful to injure the navigation of Baltimore-Town,The banks of a river, also the sea shore, are public by the law of nations. Notwithstanding this, the banks of a river are the property of those who possess the land adjoining — -Just. Inst. 2, lib. 2, tit. 1. That ground which a river hath added to your estate by alluvion, (i, e„ imperceptible increase,) is properly acquired by you, according to the law of nations. — id. pa. 7. So is the common law of England — 2 Bik. 261, 262. Air and light are common to all; so is the sea, rivers and their banks — Bomat, 379, 381, s. 1. Nothing is to be thrown therein to the prejudice of navigation — id. 384, s. 8, 9*. 11. Pnffendorf, 404.For the construction of statutes, and the rules to he observed, Vide Vin. tit. Statute, 512, s. 12; 519, s. 81» The surest construction of a statute is by the rule anil reason of the common law — Co. Lit. 272. &, To know what the common law was before the making any statute, is the very lock and key to set open the windows of the statute — 2 Inst. 368. 10 Mod. ISO, 245.As to the several kinds of nuisances — 3 Bik. 216, 217, 218. Carth. 252. Where an action will lie for a nuisance — 1 Bac. Jib. 60, 61. What will be such special *546damage as will maintain the action — Cortfi. 191, 451,. i L. Ray. 486. 1 Salk. 15, Year Book, 14 H. VIII. p. 31< 27 j/. VHI.p.%7. Land between the flowing of the tide belongs to the lord of the manor — 4 Inst. 140, 141.Jenings, (Attorney-General);)! reply.By the act of assembly of 1745, ch. 9, s. 10, “ All improvements, of “what kind soever, either wharves, houses, or other “buildings, that have or shall be made out of the water, “or wfiere it usually flows, shall (as an encouragement “to such onprovers,) be for ever deemed the right, title “and inheritance, of such improvers, their heirs and as‘«signs, for ever.” Baltimore-town was expected to be a place of considerable commerce, it was therefore necessary to give it all encouragement, The making wharves, and erecting buildings, such as warehouses, &r. where vessels might lay along side and load, was a great object. But it has been said it only gives this benefit to the owners by construction. I answer, the words are express; in other parts of the act, “purchasers and fakers tip of lots” are mentioned — If the benefit was solely intended to them, why were not the same expressions used?It has been said, that it makes water lots of less value. But i answer, the public good is to be preferred to private emolument, if tlm owners of water lots might by combination prevent the tow n from carrying on trade. They are not excluded, but have an equal right with otheps, and may prevent others, by building themselves. The art is express, and no judicial power lias a right to contend it. In Fast. Hep. 30, 31, a construction of a statute contrary to the letter was contended for pn account of inconvenience, and overruled. 1 Blk. 91 — You must adhere to wo ids where plain. Modern statutes are construed according to the words — 3 JVils. 390. • If doubtjulf whether for or against the expressions, it is to be presumed they meant what they said. By the plaintiff’s counsel settingup what is called an equitable construction, they admit the letter of the law to be clear and explicit. To construe, a Jaw which is express, against the letter, is a very dangerous? doctrine. Law's being rules of conduct prescribed, it is necessary these rules should be understood; for, to oblige a man to obey a thing beyond his comprehension, is unjust. There is no other way of expressing the meaningoi'tlielegislaturebut by words; but if the law says one tiling, and means another, it is rather a trap than any thing else. One of the Homan Emperors was accused of cruelty for having the laws wrote in a small character, and hung so high that they could not be read; this attempt is equally unjust, The defend*547ant lias laid out large sums of money under tills law; to say therefore it shall have a meaning directly contrary to the words, is highly unjust. There is no except ion of persons, therefore none are excepted by construetion — 1 Lev. 31.The Court were of opinion, that the said act of assembly of 1745, did not give the defendant a right or title to make and finish the wharf begun by him ike defendant, and described oh the plot by the flourish, Ac. from the letter "W. The Defendant excepted.S. After divers witnesses had been produced by each of the said parties, and sworn, and examined in and for the support of the issue on their respective parts, the defendant by his counsel', prayed the direction of the court to the jury, that it was necessary the plaintiff, in' order to support the issue in this cause, should prove and give evidence to the jury, that the plaintiff, by the occasion mentioned in the declaration in t *is cause, had before the bringing of this suit, sustained particular damage; and also that the evidence given for the plaintiff in this causé did not prove such particular damage»The second count states, that the plaintiff was seised of certain other lots or parcels of land, Bounded on the N. by Wafer-street, on the E. by Cork-street, on the S. by the JV”. W. branch of Patapsco river, and on the W. by Frederick-street. That said lots were bounded on the south by a certain navigable river called this N. W. branch of Patapsco, which used to flow and reflow from the said lots. That by means of said river the plaintiff hath enjoyed the advantage of sailing to and from said luís,- anil of loading and unloading at the same, goods and merchandizes. That the defendant hath put dirt, Ac. in tile navigable river, contiguous to the southern part of the said land and marsh, and of the lots aforesaid, by reason whereof their value is diminished, and the plaintiff is deprived of the advantage of sailing with boats, flats, scows, and other vessels, to andfrom the said land and marsh, and to and from the lots aforesaid.*548The objection is, that an action will not lie for a public nuisance without special damage; public wrongs being a general injury to the community, are to be redressed and punished by a public prosecution; private injuries entitle the party grieved to an action, therefore for a public nuisance no action lies unless accompanied with a special damage — 3 Bl. 216, 219. 4 111. 167. 1 Bac. M. 60. 1 Inst. 56. Cro. Eli». 664, Fcneux and Hovenden — ~ and takes the distinction where no prosecution will lie, as in case of a private way, there suit may be maintained.Navigable, rivers are highways, and therefore liable to the samo rules as to ■ nuisances done in them — 3 Bac. 687, 614. Bl. 167. Noy, 103. 3 Keh. 640, 759. 1 Hawk. f 99, s. 11; 201, s. 1. 12 Mod. 615, cfc. That this, (if any.) is a public nuisance — 1 Haw. 213. 3 Bac. 686.Tiie plaintiff should prove he has actually sustained some damages, and not by consequence that they may happen — -Carih. 193, 194. Comb, 180. Salk, 12. Bull. N. F. 26. The damage .must not arise merely from stopping up, or obstructing the way, for this is a general damage to all. '£> here the roads are bad, whoever has occasion to travel them, or to use for carts, &o. sustains damage, but this is a damage, common to all. Those who live near the road may not be put to so much inconvenience as those who live more remote, as the latter may have more frequent occasion to travel than tho former — Com. 60. There is no ground for this action, but what will apply to others; all people in the county and town are more or less prejudiced by stopping the highways, therefore, if the plaintiff may bring a suit, every other person may; that he is deprived of sailing with boats, &c. so is every other person.A man might with equal propriety bring a suit against an oversee'- of the roads for suffering them to be out of repair, whereby the value of his land was diminished, and he could not pass and repass, &c. and might allege, that as he lives nearest the nuisance, no person can besa greatly prejudiced. It is said the matter should be left to the jury — I answer, this is to gain a verdict, and then the argument would bo that it was supposed to, be proved.It is the province of the court to direct the jury Whether the fact be sufficiently proved, and the court are to take care that damages be proved — 1 Bay. 109. It is the court’s duty to determine matters of law, and not permit a verdict to be found on variant or illegal evidence. Before the law' can be ascertained, the. court must take cognizance of so much of the fact as is recess ary to form a judgment of the law. — Ex Jacto jus *549■oritur; and to tic them up from considering the fact, would be preventing them from determining the law.If a witness is interested, he shall be rejected; but whether he is or not, is a matter of fact. If a man dedares one thing, and proves another, whether the proof is variant, is a fact. If there is nothing more necessary than to give evidence of something, the court will always be precluded from their determination by this doctrine.Suppose the plaintiff bad proved nothing at all, he could not have maintained his suit; and to prove a thing immaterial, and which does not affect the question, is the same. The gist of the action here is special damage; there is none alleged in the declaration sufficient to support the suit on our principles. The declaration is in the form of the indictment. Something further then must be proved, but there is no evidence of other matter — 12 Mod. 263, « %To support an action for a public nuisance, it is incumbent on the plaintiff to prove a special and particular damage, actually sustained, prior to the commencement of the suit. No action lies for a public nuisance for a special damage., unless it be proved positive and direct, and confined to the plaintiff alone, and shall be previously and positively sustained before the suit brought, and not a damage sustained in common with other persons, or consequently and argumentatively — 3 Blk. Com. 220. 2 Wils. 58. b. 5 Co. 73. a. 9 Co. 113. a. Co. Litt. 56. a. Year book, 27. II. VIII. p. 9,7, Baldwin’s opinion — That one man’s being subjected to a greater inconvenience than another, is no.t sufficient to maintain a private action, is supported by Holt’s opinion in 1 L. Hay. 486.No individual can sustain a damage for a public nuisance, unless it be a special damage which is not common to other persons; it must be direct, and not consequential — 1 Salk. 15. 12 Mod. 262. Comb. 480. Comyn, 58. Garth. 451. Holt, 10. 1 May. 486. 1 Salk. 12. T. Jones, 156. 1 May. 494. Carth, 196.The case in 1 Hay. 486, is distinguishable from the present case; because in the per quod in Raymond there is a special and particular damage shewn — In this case it is not so, for the declaration specifies that the value of the plaintiff’s land was greatly diminished, and that he was deprived of the advantage of sailing boats, &c. to and from the said land.This case may be compared to an action for words not actionable, in which a special damage must be alleged and proved’, therefore in this case there must be proof of a particular damage sustained, antecedent to the bringing the suit.*550He puts the case of an action by a tiiastfer for beating servant, in which the allegation is general per qnoú seroitinm amisit; hut proof must be made of a loss of service. He admits that the charge, may be general, but it must be specially proved — Curf/i. 194. Comb. 180. 1 Show. 243, 255. Holt, 6. 3 Mod. 389.To enable the plaintiff to maintain this action, the damage must be direct and not consequential. Here there has been no proof of positive damage.The general rule is admitted with the exception. The plaintiff had an exclusivo right to lade and unlade boats, &c. therefore he sustained a particular damage. No person was concerned in the diminution of the value of his land but himseif. The position taken, that títere must be a direct and positive damage, is denied. The jurynnust say whether a particular damage has resulted from the nuisance; and the direction of the court ought’ not to extend further than to direct the jury that they must find a particular damage in order to give a verdict for the plaintiff.The Court directed the jury, that it was necessary the plaintiff, in order to support the issue on his part, in this cause, should prove and give in evidence to the jury, that he, the plaintiff, by the occasion mentioned in the declaration in this cause, had, before the bringing of this suit, sustained particular damage; but the court refused to give any opinion, or direction to the jury, whether the evidence offered .was sufficient to prove such special damage, but declared the weight and force thereof were proper to be left to the jury; and left the same with the jury for their consideration accordingly.Judgment was confessed upon terms, a juror having been withdrawn by consent.